J-S74008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EUGENE SPUGLIO                             :
                                               :
                        Appellant              :   No. 2572 EDA 2019

         Appeal from the Judgment of Sentence Entered June 19, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-SA-0001428-2018


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED FEBRUARY 14, 2020

        Appellant, Eugene Spuglio, appeals pro se from the June 19, 2019

judgment of sentence of $600 in fines, and costs of prosecution, imposed after

he was convicted of violating two local ordinances in Ridley Township,

Pennsylvania.        After review, we conclude that this case falls within the

exclusive jurisdiction of the Commonwealth Court. Therefore, we transfer this

appeal to that Court.

        We need not set forth the facts of this case, nor provide a detailed

procedural history. We only note that on June 19, 2019, Appellant was found

guilty, following a non-jury trial, of violating two local housing ordinances

pertaining to the inspection and operation of rooming units, or ‘boarding




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S74008-19



houses.’ That same day, the court sentenced Appellant to pay a $300 fine for

each violation, and the costs of prosecution.

      On July 10, 2019, Appellant filed a pro se notice of appeal with the

Pennsylvania Supreme Court. On August 12, 2019, the Supreme Court issued

an order transferring his appeal to this Court. In Appellant’s pro se brief, he

states the following four issues for our review:

      [I.] Whether the State of Pennsylvania is sovereign over Ridley
      Township.

      [II.] Whether Act of Jun. 3, 1915, P.L. 954, No. 420 or amended
      governs rooming houses.

      [III.] Whether Pa. Code 20.1 regulates rooming houses.

      [IV.] Whether Ridley Township ordinances governing rooming
      houses are valid.

Appellant’s Brief at 2.

      Before we consider Appellant’s issues, we must determine whether his

case should be transferred to the Commonwealth Court under 42 Pa.C.S. §

762. That statute provides, in pertinent part, as follows:

      § 762. Appeals from courts of common pleas

         (a) General rule.--Except as provided in subsection (b),
         the Commonwealth Court shall have exclusive jurisdiction of
         appeals from final orders of the courts of common pleas in
         the following cases:

                                     ***

            (4) Local government civil and criminal matters.--

               (i) All actions or proceedings arising under any
               municipality, institution district, public school,
               planning or zoning code or under which a


                                     -2-
J-S74008-19


               municipality or other political subdivision or
               municipality authority may be formed or
               incorporated or where is drawn in question the
               application, interpretation or enforcement of
               any:

                                      ***

                  (B) home rule charter or local ordinance
                  or resolution[.]

42 Pa.C.S. § 762(4)(i)(B).

      In this case, Appellant is challenging the application and/or enforcement

of a local ordinance, thus falling within the Commonwealth Court’s jurisdiction

under section 762(4)(i)(B). We recognize that the Commonwealth has not

raised any issue with this Court’s jurisdiction and, therefore, “it is within our

discretion to transfer the matter to the Commonwealth Court or retain

jurisdiction.” Lara, Inc., v. Dorney Park Coaster Co., Inc., 534 A.2d 1062,

1066 (Pa. Super. 1987); see also 42 Pa.C.S. § 704 (providing for an

exception to exclusive jurisdiction of the Commonwealth Court if the appellee

does not object to the exercise of jurisdiction by the Superior Court). In Lara,

Inc., we explained that,

      [i]n exercising this discretion, we must examine the question on
      a case by case basis. This [C]ourt may retain jurisdiction over
      cases that should have been appealed to the Commonwealth
      Court in the interest of judicial economy. However, … the interest
      of judicial economy must be weighed against other interests, one
      of which is the possibility of establishing conflicting lines of
      authority.

Lara, Inc., 534 A.2d at 1066. Notably, we cautioned in Lara, Inc., that “we

should be most cautious in assuming jurisdiction over matters that properly

belong before the Commonwealth Court.” Id. (footnote omitted).

                                      -3-
J-S74008-19



      Here, the Commonwealth Court has experience in the law regarding

local ordinances.     Additionally, we seek to avoid the risk of establishing

conflicting lines of authority in that area of the law. Accordingly, we transfer

Appellant’s appeal.

      Case transferred to Commonwealth Court. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/20




                                     -4-